Citation Nr: 0214714	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a right ear disability 
to include otitis media, chronic, suppurative.   


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The veteran served on active duty from April 1950 to 
September 1950.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 of 
the Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island, (RO) which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a right ear disability.  

A November 2000 Board decision reopened the claim for service 
connection for a right ear disability and remanded the claim 
to the RO for additional development.  Thus, the issue before 
the Board at this time is entitlement to service connection 
for a right ear disability.  

In a March 2000 rating decision, the RO denied entitlement to 
service connection for a left ear disability on the basis 
that this claim was not well grounded.  Since that decision, 
however, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) was enacted.  In part, the new law provides that a 
claim denied as not well grounded between July 14, 1999, and 
November 9, 2000 could be readjudicated under the provisions 
of the new law.  Therefore, the Board refers this claim to 
the RO for readjudication.  See VAOPGCPREC 3-2001.



FINDINGS OF FACT

1.  The veteran had a right ear infection prior to military 
service and the right ear infection did not show a permanent 
increase in severity during active military service.  

2.  Medical evidence does not establish that the veteran 
currently has a right ear disability to include otitis media 
or mastoiditis.    


CONCLUSION OF LAW

A right ear disability to include otitis media and 
mastoiditis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for a right ear 
disorder, and that the requirements of the VCAA have in 
effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The veteran was provided with VA examinations 
in May 1997 and 2001 to determine the nature and etiology of 
his claimed right ear disorder.  The RO was able to obtain 
private medical records from the H. P. Health Care center.  
The RO made an attempt to obtain VA treatment records 
identified by the veteran.  Specifically, the veteran had 
indicated that he was treated at the VA medical clinic in 
Providence soon after service, and the RO contacted this 
clinic; however, in October 1999, the VA medical clinic 
informed the RO that they did not have any records for the 
veteran.  In the January 2000 supplemental statement of the 
case, the veteran was notified that the RO was unable to 
obtain records from the VA medical center in Providence.  The 
veteran was afforded a hearing before the RO in October 1999.  

The veteran and his representative have been provided with a 
statement of the case and a supplemental statements of the 
case that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claim.  In a November 2000 letter, the RO offered to assist 
the veteran in obtaining any relevant evidence.  In a July 
2002 supplemental statement of the case, the RO notified the 
veteran of the evidence needed to substantiate his claim.  
This supplemental statement of the case gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  There is no identified evidence that 
has not been accounted for and the veteran's representative 
has been given the opportunity to submit written argument.  
The Board finds that the VA notified the veteran and the 
veteran's representative of the information and any medical 
or lay evidence, not previously submitted, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Veterans are presumed to be in sound medical condition at the 
time of entry into service except for defects actually noted 
when examined for entry into service.  This presumption of 
soundness can be rebutted by evidence that clearly and 
unmistakably shows the existence of a disability prior to 
service.  38 U.S.C.A. § 1111 (West 1991).  If a disability is 
found to exist prior to service, the question becomes one of 
aggravation. 

In order to establish aggravation, the evidence must show 
that the disability increased in severity during service.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  This includes medical facts and 
principles that may be considered to determine whether the 
increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306 (2001).

Furthermore, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  This permanent increase showing 
aggravation is distinguished from a temporary increase or 
flare-up of symptoms.  See Hunt v. Derwinski, 1 Vet. App. 292 
(1991). 

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

The veteran contends that he incurred a right ear disability 
in service.  He contends that the Army caused permanent 
damage to his right ear by puncturing his eardrum during 
experimental treatment.  He contends his right ear disability 
was aggravated by the treatment he received.  

There is clear and unmistakable evidence that shows that the 
otitis media of the right ear existed prior to service.  The 
record shows that on April 3, 1950, the veteran was treated 
for a middle right ear infection with pain and discomfort.  
It was noted that the veteran had complaints of purulent 
discharge with pain and discomfort.  The veteran entered 
service on April 24, 1950.  An April 24, 1950 report of 
medical history indicates that the veteran reported having 
running ears.  The veteran reported being treated for the 
right ear in March 1950.  

Service medical records show that on May 9, 1950, the veteran 
was treated at the Ear, Nose and Throat (ENT) clinic.  
Records show that the right ear was discharging pus for three 
weeks prior to the day the veteran appeared at the clinic; 
this discharge coincided with the length of time the veteran 
appeared in service.  The service medical records show that 
the veteran was treated many times at the ENT clinic.  On 
June 16, 1950, there was considerable pain and tenderness in 
the mastoid region and a sharp increase in the amount of 
discharge.  The veteran was admitted to the hospital.  

June 1950 hospital records show that the veteran was treated 
for otitis media, suppurative, chronic on the right, organism 
unknown.  The hospital records indicate that the veteran was 
treated with penicillin from June 16 to June 21 and he had 
frequent irrigations.  X-ray examination revealed no evidence 
of mastoiditis.  The treating physician indicated in the 
hospital records that the otitis media, suppurative, chronic, 
on the right existed when the veteran entered military 
service.  The treating physician noted that the veteran 
received the maximum benefit from conservative treatment and 
a medical discharge was recommended.  It was further noted 
that the veteran felt he was not getting better under the 
treatment and he wished to be discharged so that he would be 
treated at a civilian installation.  A Medical Board report 
indicates that the otitis media suppurative chronic on the 
right existed prior to service, was not the proximate result 
of the performance of duty, and was not permanently 
aggravated by military service.  Separation examination dated 
in September 1950 indicates that the upon discharge, the 
final diagnosis was otitis media, chronic, suppurative, on 
the right.  

The Board finds that the medical evidence shows that the 
veteran the right ear disorder treated in service existed 
prior to the veteran's service and was not aggravated during 
his period of service.  Furthermore, as will be discussed 
below, the medical evidence of record shows that the veteran 
does not currently have a right ear disorder.  

The evidence of record shows that the veteran does not have a 
current right ear disorder including otitis media.  The 
record shows that the veteran underwent a VA ENT examination 
in May 1997.  The May 1997 examination report indicates that 
the veteran had complaints of itching in both ears, ear 
drainage, and occasional loss of balance. Physical 
examination revealed that there was dry eczema in both ear 
canals, worse on the right.  The drums were clear.  Central 
sensorineural hearing loss was diagnosed.  There was no 
diagnosis of a right ear disorder or disease.  

A May 2001 VA examination report indicates that the veteran's 
main complaint was that his right ear discharged dry, non-
foul smelling material and that his right ear itched.  The 
veteran reported that during the past three or four years, he 
was treated with eardrops for itching and pain in his right 
ear.  The examiner noted that the veteran was treated for an 
ear infection prior to service.  Physical examination 
revealed that both tympanic membranes appeared normal.  No 
purulent discharge was present in either ear.  The examiner 
stated that while in service, the veteran was treated for an 
infected right ear.  The examiner noted that the veteran was 
discharged from service because he wanted to seek medical 
attention outside of service and he refused mastoid surgery.  
The examiner noted that X-ray examination of the mastoid in 
service was unremarkable.  The examiner indicated that at the 
present time, aside from itching and a question of slight 
hearing loss, the veteran had no symptoms of right ear 
disease.  The diagnosis was history of otitis media and acute 
mastoiditis.  Additional diagnostic tests were ordered.  

A July 2001 CT scan revealed no abnormal soft tissue 
densities in the right ear.  There were no signs of bone 
destruction.  The impression was normal mastoids.  The VA 
examiner reviewed the CT scan findings and the X-ray 
examination findings.  In a July 2002 addendum to the VA 
examination report, the examiner stated that the CT scan was 
normal.  The examiner stated that the report was consistent 
with normal appearing mastoids without any evidence of 
abnormal soft tissue densities or bone destruction.  The 
examiner stated that in summary, the veteran had no X-ray 
evidence of active or chronic mastoiditis.  

The treatment records from H.P. Health Care also do not 
reflect treatment or diagnosis of a right ear disorder.  

The medical evidence of record does not reflect a current 
diagnosis of a right ear disorder.  Although the veteran was 
treated for a right ear disorder in service, the evidence 
shows that this disorder had resolved.  The medical evidence 
of record shows that the veteran does not currently have 
otitis media or mastoiditis or any other disorder of the 
right ear.  

The medical evidence does show that the veteran has 
complaints of itching and drainage.  However, a symptom is 
not a disability.  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In the present case, the 
medical evidence of record does not reflect a diagnosis of an 
underlying right ear disorder which causes the complaints of 
itching and discharge.  The Board notes that the May 1997 VA 
examination report indicates that there were findings of 
eczema in the ear canals; however the eczema was not detected 
upon examination in 2001. 

The veteran's own implied assertions that he currently has a 
right ear disability that was incurred in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  The 
veteran has not submitted any medical evidence which supports 
his contentions.  Furthermore, the medical evidence of record 
establishes that the veteran does not have a right ear 
disability or disorder.  

As noted above, the law governing the payment of VA 
disability compensation provides that the United States shall 
pay compensation for "disability resulting from personal 
injury suffered or disease contracted in the line of duty..."  
38 U.S.C.A. § 1110, 1131 (West 1991).  In the veteran's case, 
a right ear disability is not identified currently. 

Under the case law, it is clear that a fundamental element of 
a claim for service connection is competent evidence of 
"current disability."  See Rabideau v. Derwinski, 2 Vet App 
141 (1992).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court of Appeals for Veterans Claims (Court) noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  A "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 
10 Vet. App. 268 (1997).  As the Court has held, the 
regulatory definition of "disability" is the "...impairment 
of earning capacity resulting from such diseases or injuries 
and their residual conditions..."  38 C.F.R. § 4.1 (2001); 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  
There is no evidence that the veteran currently has a right 
ear disability.  In the absence of a current disability, as 
defined by governing law, the claim must be denied.

The Board notes that the evidence does show that the veteran 
had hearing loss of the right ear.  At this time, the veteran 
is not pursuing a claim for service connection for hearing 
loss.  This claim is separate from the current claim for 
service connection for a right ear disability because hearing 
loss is a different diagnosis.  See Ephraim v. Brown, 
82 F. 3d 399 (Fed. Cir. 1996) (holding that a claim based on 
a new diagnosis is a new claim).  The Board refers the issue 
of entitlement to service connection for hearing loss to the 
RO for appropriate action.  

After consideration of all the evidence, the Board finds that 
a right ear disorder to include otitis media and mastoiditis 
is not currently present.  The preponderance of the evidence 
is against the claim for service connection for a right ear 
disability, and the claim is denied.  Since the preponderance 
of the evidence is against the claim for service connection 
for a right ear disability, the benefit of the doubt doctrine 
is not for application with regard to this claim.  VCAA; 
Gilbert, 1 Vet. App. 49. 


ORDER

The claim of entitlement to service connection for a right 
ear disability to include otitis medica and mastoiditis is 
denied.



		
	J. A. MARKEY
	Acting Member, 
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

